Opinion by
Judge Pryor :
The note in controversy was executed by the husband, and wife for the labor of the obligee in building or furnishing brick out of which a dwelling house was erected on the land of the wife. The husband was insolvent and a home was necessary for the shelter and comfort of the family. The amount charged is only eighty dollars. The credit was given to the wife, and she appears as principal in the note. We perceive no reason for disturbing the judgment of the court below and the same is affirmed.